UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 05908 John Hancock Patriot Premium Dividend Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: April 30, 2006 ITEM 1. REPORT TO SHAREHOLDERS. Table of contents Your fund at a glance page 1 Managers report page 2 Funds investments page 6 Financial statements page 10 For more information page 25 To Our Shareholders, After producing modest returns in 2005, the stock market has advanced smartly in the first four months of 2006. The major indexes all advanced and produced four-month returns that were ahead of the markets returns for all of 2005. For example, the Standard & Poors 500 Index returned 5.61% year-to-date through April 2006, versus 4.91% last year in total. Investors were encouraged by solid corporate earnings, a healthy economy and stable inflation, which suggested the Federal Reserve could be coming close to the end of its 18-month campaign of raising interest rates. Despite the good results to date, it is anyones guess where the market will end 2006, especially given the wild cards of interest rate moves and record-high energy prices and their impact on corporate profits and the economy. One thing we do know, however, is that the stock markets pattern is one of extremes. Consider the last 10 years. From 1995 through 1999, we saw double-digit returns in excess of 20% per year, only to have 2000 through 2002 produce ever-increasing negative results, followed by another 20%-plus up year in 2004 and a less than 5% advance in 2005. Since 1926, the market, as measured by the Standard & Poors 500 Index, has produced average annual results of 10.4% . However, that normal return is rarely produced in any given year. In fact, calendar-year returns of 8% to 12% have occurred only five times in the 80 years since 1926. Although the past in no way predicts the future, we have learned at least one lesson from history: Expect highs and lows in the short term, but always invest for the long term. Equally important: Work with your financial professional to maintain a diversified portfolio, spread out among not only different asset classes  stocks, bonds and cash  but also among various investment styles. Its the best way we know of to benefit from, and weather, the markets extremes. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of April 30, 2006. They are subject to change at any time. YOUR FUND AT A GLANCE The Fund seeks to provide high current income, consistent with modest growth of capital, for hold- ers of its common shares by investing at least 80% of its assets in dividend- paying securities. Over the last six months * Preferred stocks started out the period on firm footing, but came under pressure later as the Treasury market faltered. * The Funds comparatively small stake in strong-performing utility common stocks caused it to underperform its peer-group average. * Tax-advantaged preferred stocks outperformed fully taxable ones and contributed to the Funds performance. The total returns for the Fund include the reinvestment of all distributions. The performance data contained within this material represents past performance, which does not guarantee future results. The yield at closing market price is calculated by dividing the current annualized distribution per share by the closing market price. Top 10 issuers 4.0% Bear Stearns Cos., Inc. 3.4% CH Energy Group, Inc. 3.1% Citigroup, Inc. 3.1% Lehman Brothers Holdings, Inc. 3.0% KeySpan Corp. 2.9% DTE Energy Co. 2.8% Energy East Corp. 2.8% NSTAR 2.3% Xcel Energy, Inc. 2.3% PPL Electric Utilities Corp. As a percentage of net assets plus the value of preferred shares on April 30, 2006. 1 BY GREGORY K. PHELPS AND MARK T. MALONEY FOR THE SOVEREIGN ASSET MANAGEMENT LLC PORTFOLIO MANAGEMENT TEAM MANAGERS REPORT JOHN HANCOCK Patriot Premium Dividend Fund II Preferred stocks, which are the primary emphasis of John Hancock Patriot Premium Dividend Fund II, struggled during the six-month period ended April 30, 2006. From the outset of the period, a weakening Treasury market caused growing concerns that economic growth was strong enough to fuel inflationary pressures and warrant further interest rate hikes by the Federal Reserve Board. That, coupled with a bout of profit taking, put pressure on preferred-share prices. Also weighing on them was a heavy new-issuance calendar. As interest rates rose, newly issued preferred stocks came to market with higher yields than other securities, making older issuers less attractive and putting pressure on their prices. An improved tone in the Treasury market helped preferreds during the first two months of the new year, but preferreds sagged again in March 2006. Thats when continued good news on the economic front prompted investors to believe that the Federal Reserve Board would raise short-term interest rates faster than most observers had anticipated at the start of the year. Preferred stocksstruggled during the six-month period ended April 30 Utility common stocks Utility common stocks  another area of emphasis for the Fund  followed a similar path. In addition to coming under pressure due to a weak Treasury market, utility common stocks also were burdened by falling energy prices throughout much of the period and a robust round of profit taking. That said, they outpaced preferred stocks during the period.
